DETAILED ACTION

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, prior art of record fails to teach the following claim limitations of “making black display data as a first data and making a copy of the image data as a second data, when the image data is determined as the color data, making a copy of the image data as a third data and black display data as a fourth data, when the image data is determined as grayscale data, and sending one of a first combination of the first data and the second data and a second combination of the second data and the fourth data to a pixel array of the display panel”; in combination with all other claim limitations. Regarding claim 4, prior art of record fails to teach the following claim limitations of “making black display data as a first data and making a second data on the basis of data of environmental light input from the outside, when the image data is determined as the color data, making a copy of the image data as a third data and a fourth data on the basis of the data of environmental light input from the outside, when the image data is determined as grayscale data, and sending one of a first combination of the first data and the second data and a second combination of the second data and the fourth data to a pixel array of the display panel”; in combination with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PREMAL R PATEL/Primary Examiner, Art Unit 2623